Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), is made as of the 18th day of
June, 2014, by and between Hillenbrand, Inc., an Indiana corporation (the
“Company”), and Kristina Cerniglia (“Executive”).  Each of the Company and
Executive is sometimes referred to below as a “Party” and together they are the
“Parties.”  The Company’s direct and remote parent and subsidiary companies, and
those companies under common control with the Company, as constituted from time
to time, are referred to below as its “affiliated companies.”

 

RECITALS

 

The Parties have agreed that as of August 5, 2014, or such other date as the
Parties shall mutually agree (the “Effective Date”), the Company will employ
Executive in an executive capacity in accordance with the terms of this
Agreement.  This Agreement is made to document certain of the terms and
conditions of such employment relationship.

 

AGREEMENTS

 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

1.                                      Employment.  The Company will employ
Executive on an at-will employment basis commencing on the Effective Date. 
Executive accepts employment by the Company on that basis.

 

2.                                      Position and Duties.  Executive’s
position and title will initially be as the Senior Vice President and Chief
Financial Officer of the Company.  Executive agrees to perform all duties and
accept all responsibilities incidental to that position or as may be properly
assigned to Executive.  Executive’s position and duties may include being
employed by, serving as an officer or director of, and providing services to or
for, one or more of the Company’s affiliated companies, as directed by the
Company.  Executive is instructed by the Company, and agrees, not to perform any
duties or engage in any activities that would conflict with any potential
post-employment obligations to any prior employers.

 

3.                                      Efforts and Loyalty.  During the term of
Executive’s employment under this Agreement, Executive agrees to use Executive’s
reasonable best efforts in the conduct of the Company’s business endeavors
entrusted to Executive and agrees to devote substantially all of Executive’s
working time and efforts, attention and energy to the discharge of the duties
and responsibilities of Executive to and for the Company.  Executive agrees not
to engage in any other activities that interfere with Executive’s performance
under this Agreement and agrees not to work in any capacity for any other
business or enterprise without first obtaining the Company’s written consent
thereto.  Notwithstanding the foregoing, nothing herein shall prevent Executive
from devoting time to her personal investments, or charitable or civic
activities.

 

4.                                      Compensation.  Commencing on the
Effective Date, for all services rendered by Executive to or for the Company or
its affiliated companies, Executive shall be paid as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 A base salary at an initial annual rate of
$475,000, less withholdings and deductions;

 

(b)                                 Commencing with the Company’s fiscal year
that begins October 1, 2014, incentive compensation under the Company’s
Short-Term Incentive Compensation Plan (“STIC Plan”) with a target annual amount
equal to 75% of Executive’s annual base salary, payable solely at the discretion
of the Company (and subject to repayment in full or in part in the event of a
restatement of the Company’s financial statements in accordance with any
applicable policy, law or agreement);

 

(c)                                  As an inducement to Executive and in order
to make the Executive whole for certain annual and long-term incentive and bonus
compensation that the Executive is forfeiting, the Executive will receive cash
and equity awards in an aggregate amount equal to $1,480,000, subject to the
vesting conditions and other terms and conditions as agreed by the Parties;

 

(d)                                 Commencing with the Company’s fiscal year
that begins October 1, 2014, long-term incentive compensation under the
Company’s Stock Incentive Plan with an initial target amount of $600,000,
subject to the terms of the Company’s Stock Incentive Plan, and with the amount
and terms of future grants determined in the sole discretion of the Compensation
and Management Development Committee of the Board (the “Compensation
Committee”);

 

(e)                                  The other compensation and benefits
described in the attached summary, subject, however, to the terms of this
Agreement; and

 

(f)                                   Such additional compensation, benefits and
perquisites as the Company may from time to time deem appropriate.

 

5.                                      Changes to Compensation.  Subject to
Section 10 below, the Company reserves the right to, and Executive agrees that
the Company may, make prospective changes to Executive’s compensation from time
to time in the Company’s sole discretion, including, but not limited to,
modifying or eliminating a compensation component; provided, however, that
Executive shall be and shall remain entitled to participate in all benefit plans
and programs maintained by the Company on the same basis as other peer-level
officers.

 

6.                                      Restrictions.  Executive represents and
warrants to the Company that Executive is not a party to or bound by any
noncompetition or other agreement, with any former employer or otherwise, that
limits or restricts in any manner Executive’s right, as an employee or in any
other capacity, to be employed by or provide advice or services to, the Company
or any of its affiliates. Executive further understands and agrees that her
employment is contingent upon her not divulging or using any non public,
confidential information belonging to any other business or enterprise.

 

7.                                      Termination Without Cause.  The Company
may terminate the employment relationship between Executive and the Company at
any time, without Cause for doing so, upon written notice of termination given
to Executive, effective as of a date specified by the

 

2

--------------------------------------------------------------------------------


 

Company that is on or after the date of such notice.  In such event, Executive
shall be entitled to all compensation, benefits and perquisites paid or accrued
as of the date of termination and shall also be entitled to receive severance
compensation and benefits in accordance with the provisions of Section 12.

 

8.                                      Termination With Cause.  Executive’s
employment may be terminated by the Company at any time with “Cause” for doing
so upon written notice of termination to Executive specifying the date of
termination and the factual circumstances constituting “Cause” for such
termination.  For purposes of this Agreement, the Company will have “Cause” to
terminate Executive’s employment if Executive has:

 

(a)                                 Acted with gross neglect or willful
misconduct in the discharge of Executive’s duties and responsibilities or
refused to follow or comply with the lawful direction of the Company or the
terms and conditions of this Agreement, provided such refusal is not based
primarily on Executive’s good faith compliance with applicable legal or ethical
standards; or

 

(b)                                 Acquiesced or participated in any conduct
that is dishonest, fraudulent, illegal (at the felony level), unethical,
involves moral turpitude or is otherwise illegal and involves conduct that has
the potential, in the Company’s reasonable opinion, to cause the Company, its
officers or its directors embarrassment or ridicule; or

 

(c)                                  Violated a material requirement of any
Company policy or procedure, or policy or procedure of an affiliated company
that applies to Executive; or

 

(d)                                 Disclosed without proper authorization any
trade secrets or other confidential information of the Company or any of its
affiliated companies; or

 

(e)                                  Engaged in any act that, in the reasonable
opinion of the Company, is materially injurious to the Company or would hold the
Company, its officers or directors up to probable civil or criminal liability,
provided that, if Executive acts in good faith in compliance with applicable
legal or ethical standards, such actions shall not be grounds for termination
for Cause.

 

Upon the termination of Executive’s employment for Cause, Executive shall only
be entitled to such compensation, benefits, and perquisites that have been paid
or accrued as of the effective date of termination.  To the extent any violation
of this Section is capable of being promptly cured by Executive (or cured within
a reasonable period to the Company’s satisfaction), the Company agrees to
provide Executive with a reasonable opportunity to so cure such defect following
written notification detailing the alleged misconduct that the Company contends
constitutes Cause.  Absent written mutual agreement otherwise, the Parties agree
in advance that it is not possible for Executive to cure any violations of
sub-paragraph (b) or (d) and, therefore, no opportunity for cure need be
provided in those circumstances.

 

9.                                      Termination Without Good Reason. 
Executive may terminate the employment relationship between Executive and the
Company at any time, without Good Reason for doing so, upon sixty (60) days’
advance written notice of such termination given to the

 

3

--------------------------------------------------------------------------------


 

Company.  In such event, Executive shall only be entitled to such compensation,
benefits and perquisites that have been paid or accrued as of the effective date
of termination.

 

10.                               Termination With Good Reason.  Executive may
terminate the employment relationship between Executive and the Company with
“Good Reason” for doing so by following the process provided below in this
Section.  For such purpose, “Good Reason” means:

 

(a)                                 A material reduction in Executive’s
then-current base annual salary or aggregate target compensation;

 

(b)                                 Failure to provide Executive the same
benefits and perquisites that are provided to other peer-level officers;

 

(c)                                  Relocation of Executive’s principal
location of work to any location that is in excess of 100 miles from the
Company’s then-existing corporate headquarters;

 

(d)                                 A material diminution in Executive’s
authority, duties or responsibilities, including but not limited to the loss of
title “Senior Vice President and Chief Financial Officer” in favor of an
inferior title; or

 

(e)                                  Any action or inaction that constitutes a
material breach of this Agreement by the Company.

 

In order for Executive to initiate the process of terminating the employment
relationship for Good Reason, Executive must first provide written notice to the
Company of Executive’s intent to terminate for Good Reason, and in such notice
Executive must describe in reasonable detail the event or circumstance that
Executive believes constitutes Good Reason for such termination of employment. 
That notice must be received by the Company within 90 days after the initial
occurrence of such “Good Reason” event or circumstance described by Executive in
the notice in order for the notice to be effective under this Section.  The
Company shall then have 30 days following the receipt of such notice in which to
remedy or cure such event or circumstance so that Good Reason no longer exists
for Executive to terminate the employment relationship.  If the Company does not
remedy or cure such event or circumstance within such 30-day cure period,
Executive may then terminate the employment relationship by written notice of
termination for Good Reason received by the Company within 60 days after the end
of the above 30-day cure period, again describing in reasonable detail in such
notice the event or circumstance relied on by Executive as constituting Good
Reason for such termination.  Notice of termination received by the Company
after such 60-day period will not be effective under this Section.  In the event
Executive’s employment is terminated by Executive for Good Reason in accordance
with this Section, Executive shall be entitled to all compensation, benefits and
perquisites paid or accrued as of the date of termination and shall also be
entitled to receive severance compensation and benefits in accordance with the
provisions of Section 12.

 

11.                               Termination Due to Death or Disability.  In
the event Executive dies or suffers a disability (as defined below) during the
term of employment, this Agreement shall automatically be terminated on the date
of such death or may be terminated on account of such disability by the Company
by written notice to Executive specifying the date of

 

4

--------------------------------------------------------------------------------


 

termination.  For purposes of this Agreement, Executive shall be considered to
have suffered a “disability” upon a determination by the Company, or an
admission by Executive, that Executive cannot perform the essential functions of
Executive’s position as a result of physical or mental incapacity and the
occurrence of one or more of the following events:

 

(a)                                 Executive becomes eligible for or receives
any benefits pursuant to any disability insurance policy as a result of a
determination under such policy that Executive is permanently disabled;

 

(b)                                 Executive becomes eligible for or receives
any disability benefits under the Social Security Act; or

 

(c)                                  A good faith determination by the Company
that Executive is and will likely remain unable to perform the essential
functions of Executive’s duties or responsibilities hereunder on a full-time
basis, with or without reasonable accommodation, as a result of any mental or
physical impairment.

 

In the event of the termination of Executive’s employment on account of death or
disability, Executive shall be entitled only to such compensation, benefits and
perquisites as shall have been paid or accrued as of the date of such
termination, including but not limited to any incentive compensation due to
Executive in accordance with the terms of the STIC Plan.

 

12.                               Severance Compensation and Benefits.  In the
event that (a) Executive’s employment is either terminated by the Company
without Cause under Section 7 or by Executive for Good Reason under Section 10,
and (b) Executive is not entitled to more favorable severance or similar
compensation or benefits under a “Change in Control” or similar agreement in
connection with the termination of Executive’s employment relationship, and
(c) Executive executes and delivers to the Company, within twenty-one (21) days
(or such longer period required by law if applicable) after termination of
Executive’s employment relationship, and does not revoke, a written Release (as
defined below), then, except as provided below in this Section 12 and subject to
the terms of this Agreement and the aforementioned Release, Executive shall be
entitled to receive the following:

 

(a)                                 Severance compensation (“Severance Pay”)
equal to twelve (12) months of Executive’s base salary (based upon Executive’s
base salary at the time of termination of employment and subject to required tax
or other withholdings) payable to Executive in a lump sum within thirty (30)
days after the date on which Executive’s employment is terminated; provided,
that notwithstanding the foregoing:  (i) if the termination of Executive’s
employment occurs during November or December, the commencement of Severance Pay
payable to Executive shall not occur prior to January 1 of the following year,
and (ii) if Executive is a “specified employee” under Section 409A of the
Internal Revenue Code of 1986, as amended, or any successor law (the “Code”),
then any portion of the Severance Pay that is not exempt from Section 409A, and
that would otherwise be payable to Executive during the first six (6) months
following the termination of Executive’s employment, shall not be paid to
Executive until the

 

5

--------------------------------------------------------------------------------


 

ten (10) business day period immediately following the expiration of such six
(6) month period.

 

(b)                                 If Executive timely elects in the proper
form, pursuant to the Consolidated Budget Reconciliation Act (“COBRA”), to
continue health care coverage for Executive and/or Executive’s dependents under
the health plan in which Executive had coverage at the time of the termination
of Executive’s employment, then the Company will reimburse to Executive monthly
(as taxable income to Executive) an amount that is not less than the dollar
amount of health care premiums that the Company and its affiliated companies
were paying on behalf of Executive and/or Executive’s dependents immediately
prior to the termination of Executive’s employment, such premium reimbursements
to continue until the earlier of (i) the date that is twelve (12) months after
Executive’s employment is terminated, or (ii) the date as of which Executive
ceases to carry COBRA continuation health care coverage following Executive’s
termination of employment.

 

(c)                                  The cash and equity awards described in
Section 4(c) above will become nonforfeitable, with payment made in accordance
with the regular payment date(s) under the applicable vesting schedule.

 

(d)                                 Limited out-placement counseling with a
company of the Company’s choice, provided that Executive commences participation
in such counseling immediately following termination of employment, for a period
of up to twelve (12) months following the termination of Executive’s employment.

 

(e)                                  A Short Term Incentive Compensation award
payment that is (i) determined according to the applicable STIC Plan formula
after the end of the relevant fiscal year; (ii) multiplied by a fraction, the
numerator of which is the number of full weeks during which Executive was
employed during the relevant fiscal year, and the denominator of which is 52;
and (iii) subject to the discretion of the Compensation Committee to reduce (but
not increase) such calculated amount by up to one-third and in a manner not
inconsistent with the discretionary reduction, if any, applied to any of the
Company’s other executive officers with respect to such fiscal year; provided
however, Executive’s Maximum Award Factor shall not exceed 1.0.  Such payment,
as so calculated, shall be paid at the same time at which the Executive would
have been paid if a termination of employment had not occurred.

 

In order to receive the foregoing severance compensation and benefits, Executive
must execute and not revoke a release, in a form acceptable to the Company, of
any and all claims against the Company and its affiliated companies and all
related parties with respect to all matters arising out of Executive’s
employment by the Company or any of its affiliated companies and the termination
thereof (other than claims for any entitlements under the terms of this
Agreement or under any plans or programs of the Company or any of its affiliated
companies under which Executive has accrued and is due a benefit) (a “Release”).

 

The Company and Executive mutually acknowledge and agree that payment of the
foregoing severance compensation and benefits may be adjusted, from a timing

 

6

--------------------------------------------------------------------------------


 

standpoint or in the form or manner of payment, as necessary to comply with
(avoid adverse tax consequences under) Section 409A or other applicable
provisions of the Code.

 

13.                               Confidential Information; Company Property. 
Executive acknowledges that, by reason of Executive’s employment by the Company
and/or any of its affiliated companies, Executive has had and/or will have
access to confidential information of the Company and its affiliated companies,
including, without limitation, information and knowledge pertaining to business
strategies, financial performance, products, inventions, discoveries,
improvements, innovations, designs, ideas, trade secrets, proprietary
information, manufacturing, packaging, advertising, distribution and sales
methods, customer and client lists, and relationships among and between the
Company and its affiliated companies and their respective dealers, distributors,
sales representatives, wholesalers, customers, clients, suppliers and others who
have business dealings with them (“Confidential Information”).  Executive also
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and its affiliated companies.  Executive promises that, both
during and at all times after the period during which Executive is employed by
the Company or any of its affiliated companies, Executive will not disclose any
such Confidential Information to any person or entity or use any such
Confidential Information for the benefit of Executive or any other person or
entity (except in either case as Executive’s duties as an employee of the
Company may require) without the prior written authorization of the Company. 
The provisions in this Section and this Agreement regarding “Confidential
Information” are intended to be supplemental and in addition to, and are not
intended to be in lieu or in any way a limitation of, the protections afforded
by, and remedies for misuse or misappropriation available under, applicable law
regarding the trade secrets of the Company and its affiliated companies.  For
the avoidance of doubt, “Confidential Information” does not include information
that is generally known to the public or in the industry through no fault of
Executive.

 

Executive shall not remove any property or information of Company or its
affiliated companies from the Company’s premises, except in discharge of
Executive’s duties or when otherwise authorized by the Company.  Executive shall
return all of the Company’s or its affiliated companies’ property and
information within seven (7) days following the cessation of Executive’s
employment for any reason.  Upon request by the Company, Executive shall certify
in writing that all copies of information subject to this Agreement located on
Executive’s computers or other electronic storage devices have been permanently
deleted; provided, that Executive may retain copies of Executive’s personnel
file and documents relating to employee benefit programs or insurance plans
applicable to Executive and income records to the extent necessary for Executive
to prepare individual tax returns.

 

14.                               Non-Competition.  Executive promises that,
during the period that Executive is employed by the Company or any of its
affiliated companies and for twelve (12) months thereafter, Executive will not,
unless acting as an employee of the Company or any of its affiliated companies
or with the prior written consent of the Company, directly or indirectly, own,
manage, operate, finance, join, control or participate in the ownership,
management, operation, financing or control of, or be connected in a competitive
capacity as an officer,

 

7

--------------------------------------------------------------------------------


 

director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise that (a) is engaged in the business of designing,
engineering, manufacturing, marketing, selling or distributing any products or
services that compete with, or are a functional equivalent of or alternative
for, any of the products or services designed, engineered, manufactured,
marketed, sold or distributed by the Company or any of its affiliated companies
within the year prior to the termination of Executive’s employment or that the
Company or any of its affiliated companies are about to so do at the time of
such termination of employment (the “Competing Products”), and (b) is engaged in
any such activities within any state of the United States or the District of
Columbia or any other country in which the Company or any of its affiliated
companies engages in or is about to engage in any of such activities; provided,
that for the avoidance of doubt, Executive shall not be in breach of this
Section 14 solely because she is employed by a company that sells, or has an
affiliate that sells, Competing Products, so long as she is employed in a
division, unit or affiliate that does not sell Competing Products.

 

15.                               No Solicitation.  Executive promises that,
during the period that Executive is employed by the Company or any of its
affiliated companies and for twelve (12) months thereafter, Executive will not,
unless acting as an employee of the Company or any of its affiliated companies
or with the prior written consent of the Company, (i) call on or solicit, either
directly or indirectly, for any purposes involving the designing, engineering,
manufacturing, marketing, selling, purchasing or distributing of any Competing
Products, any person, firm, corporation or other entity who or which is or had
been, at the time of or within two years prior to the termination of Executive’s
employment by the Company, a customer of the Company or any of its affiliated
companies, or (ii) knowingly solicit for employment, or otherwise for the
providing of advice or services, any person who is an employee of the Company or
any of its affiliated companies or who was such an employee within six months
prior to Executive’s termination of employment.

 

16.                               Addition to Restricted Period.  In the event
Executive breaches any of Executive’s obligations under Sections 14 or 15, then
the period of time during which such provision is to remain in effect following
the termination of Executive’s employment shall be increased by the same amount
of time that Executive was in breach thereof.

 

17.                               Survival of Restrictive Covenants.  The
obligations of Executive under Sections 13, 14 and 15 shall survive the
termination of this Agreement and the termination of Executive’s employment for
any reason, including without limitation a termination of such employment by the
Company without Cause or a termination by Executive for Good Reason.  A breach
by the Company of any contractual, statutory or other obligation to Executive
shall not excuse compliance with or terminate Executive’s obligations under
those Sections or otherwise provide a defense to or preclude the Company from
seeking injunctive or other relief in the event of a breach or threatened breach
of those obligations by Executive.

 

18.                               Enforcement/Injunctive Relief.  Executive and
the Company stipulate and agree that it would be difficult to measure any
damages to the Company or any of its affiliated companies resulting from a
breach of any of the provisions of Sections 13, 14 or 15, but that the potential
for damages in such event would be great, incalculable and irremediable, and
that monetary damages alone would be an inadequate remedy.

 

8

--------------------------------------------------------------------------------


 

Accordingly, Executive agrees that the Company shall be entitled to immediate
injunctive relief against such breach, or threatened breach, in any court having
jurisdiction, and Executive waives the right in any proceeding to enforce this
Agreement by the Company or any of its affiliated companies to assert as a
matter of defense or otherwise that the Company or any of its affiliated
companies has an adequate remedy at law or has not been or will not be
irreparably harmed by a breach or threatened breach by Executive of any of such
provisions.  The remedies described above shall not be the exclusive remedies,
and the Company may seek any other remedy available to it either in law or in
equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages.  The prevailing Party, in addition to any other award in its
favor, shall be entitled to recover its attorneys’ fees and other costs of
litigation from the non-prevailing Party in any action brought to enforce any of
the terms of this Agreement; provided, however, that the Company shall not be
entitled to recover from Executive the Company’s attorneys’ fees and other costs
of litigation to the extent such fees and costs are attributable to an action
brought by the Company to enforce the provisions of Section 14.

 

19.                               Reasonableness and Judicial Modification of
Restrictions.  Executive acknowledges and agrees that the terms of the
restrictions on Executive in Sections 13, 14 and 15 are fair and reasonable, are
not unreasonably broad in scope, are reasonably necessary to protect the
property and other interests of the Company and the affiliated companies, and
will not prevent Executive from obtaining other suitable employment in the event
Executive’s employment with the Company terminates.  Nevertheless, if the scope
of any provision contained in Sections 13, 14 or 15 is deemed by any court
having jurisdiction to be too broad to permit enforcement of such provision to
its fullest extent, then such provision shall nevertheless be enforced to the
maximum extent permitted by applicable law, and the Company and Executive each
hereby request any such court to judicially modify any such provision
accordingly, and each consent to such judicial modification, in any proceeding
brought to enforce such provision.

 

20.                               Publicly Traded Stock.  The provisions of
Section 14 shall not prohibit Executive from owning not more than one percent
(1%) of the outstanding stock or other corporate security of a company that is
traded or quoted on a national securities exchange or national market system.

 

21.                               Waiver of Jury Trials.  Notwithstanding any
right to a jury trial for any claims, Executive and the Company each waive any
such right to a jury trial, and agree that any claim of any type in connection
with Executive’s employment by the Company or any of its affiliated companies
(including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim) filed in any court will be tried, if
at all, without a jury.

 

22.                               Choice of Forum; Consent to Jurisdiction.  Any
claim or action brought by Executive against the Company or any of its
affiliated companies that arises under or relates to this Agreement or is in any
way in connection with the employment of Executive by the Company or any of its
affiliated companies, or the termination thereof, must be brought and maintained
only in a court sitting in either (a) Marion County, Indiana, or Ripley
County, Indiana, or, if in a federal court, the United States District Court for
the Southern District of Indiana, Indianapolis Division, or (b) the state in
which the Company is

 

9

--------------------------------------------------------------------------------


 

incorporated or maintains its principal office at the time of the claim or
action.  Executive consents to the personal jurisdiction of any such court over
Executive with respect to any claim or action brought against Executive by the
Company or any of its affiliated companies arising under or relating to this
Agreement or in any way in connection with Executive’s employment by the Company
or any of its affiliated companies, or the termination thereof.

 

23.                               Choice of Law.  This Agreement shall be deemed
to have been made in the State of Indiana, and shall be interpreted, construed
and enforced in accordance with the laws of that State without regard to the
choice of law provisions thereof.

 

24.                               Severability.  The Parties agree that each and
every paragraph, sentence, clause, term and provision of this Agreement is
severable and that, in the event any portion of this Agreement is adjudged to be
invalid or unenforceable, the remaining portions thereof shall remain in effect
and be enforced to the fullest extent permitted by law.

 

25.                               Assignment.  The rights and obligations of the
Company under this Agreement shall inure to its benefit, as well as the benefit
of its successor and affiliated companies, and shall be binding upon the
successors and assigns of the Company.  This Agreement, being personal to
Executive, cannot be assigned by Executive, but Executive’s personal
representative shall be bound by all its terms and conditions.

 

26.                               Notices.  Except as otherwise specifically
provided or permitted elsewhere in this Agreement, any notice required or
permitted to be given hereunder shall be sufficient and deemed to have been
given if in writing and either hand delivered (in person or by a recognized
courier or delivery service) or mailed by certified or registered U.S. Mail,
return receipt requested, addressed to Executive at the last known residence
address of Executive on the Company’s records or to the Company at its principal
office address with an additional copy mailed by regular mail to the Office of
the General Counsel of Hillenbrand, Inc., One Batesville Boulevard,
Batesville, Indiana 47006.  This Section is not intended to modify any
requirement elsewhere in this Agreement that a notice must be received by a
Party (“giving” notice is not the equivalent of “receipt” of notice when receipt
is expressly required or specified).

 

27.                               Amendments and Waivers.  Except as
specifically provided herein, any modification, amendment, extension or waiver
of this Agreement or any provision hereof must be in writing and must be signed
by both Parties or, in the case of a waiver, signed by the Party charged with
making such waiver.  The waiver by the Company or Executive of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach.

 

28.                               Executive Manuals, Policies, Etc. 
Notwithstanding anything in this Agreement to the contrary, the Company and its
affiliated companies shall have the right from time to time to adopt, modify or
amend and maintain in full force and effect any employee manuals, policies or
procedures applicable to employees generally (including Executive) and any such
adoption, modification or amendment shall be in force and effect without it
being considered an amendment or modification of this Agreement; provided,
however, that if there is a conflict between a policy or procedure adopted by
the Company and this Agreement, the terms of this Agreement shall govern.

 

10

--------------------------------------------------------------------------------


 

29.                               Enforcement by Affiliated Companies.  The
affiliated companies of the Company are intended to be third party beneficiaries
with respect to the provisions of Sections 13-29, both inclusive, to the extent
relevant to them, and such Sections shall extend to and may be enforced by any
of such affiliated companies in their own names or by the Company on their
behalf.

 

30.                               Integration.  This Agreement supersedes and
replaces any prior employment agreement or similar oral or written agreements or
understandings between Executive and the Company or any of its affiliated
companies in respect of the matters addressed hereby.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Agreement to be effective as of
the day and year first above written.

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

By:

/S/ Joe A. Raver

 

Name:

Joe A. Raver

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/S/ Kristina Cerniglia

 

Kristina Cerniglia

 

--------------------------------------------------------------------------------